GRIFFIN, Judge.
D.S.S., a juvenile, appeals from an order adjudicating him delinquent for violation of community control. The petition alleged that appellant had violated community control through violation of a commitment order which required him to abide by a furlough agreement. We reverse. Appellant *346was not on community control at the time the alleged violation occurred and the state failed to prove the existence and terms of any furlough agreement.
REVERSED.
DAUKSCH and COWART, JJ., concur.